Citation Nr: 0126319	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-13 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to fee-basis psychiatric care.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
November 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1999 determination of the 
Albuquerque Department of Veterans Affairs (VA) Medical 
Center (MC) which denied entitlement to fee-basis psychiatric 
care.  In May 2001, the Board remanded this matter for 
additional development of the evidence.  That development has 
been completed and the matter is now ready for appellate 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The New Mexico VA Health Care System and the Albuquerque Vet 
Center Readjustment Counseling are geographically accessible 
to the veteran, and such facilities are capable of providing 
needed medical services for her service-connected post-
traumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for fee-basis psychiatric care are not met.  38 
U.S.C.A. §§ 1703, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
17.52 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  VA has recently issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45620, et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

After reviewing the record, the Board finds that VA has 
satisfied its duties to the veteran under both former law and 
the VCAA.  She has been repeatedly notified of the evidence 
needed to substantiate her claim, via the letters from the 
VAMC, a Statement of the Case, and a Supplemental Statement 
of the Case.  In addition, the Board discussed the 
requirements of this claim in its May 2001 remand.  Moreover, 
given the facts of this case, the Board finds that no 
reasonable possibility exists that any further assistance to 
the veteran would aid in substantiating her claim.  

Thus, there no useful purpose would be served in remanding 
this matter for additional development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  Such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).

I.  Factual Background

A review of the record shows that in April 1998, the veteran 
submitted a claim of service connection for PTSD.  In support 
of her claim, she submitted a statement outlining numerous 
claimed stressors, including coming from a dysfunctional 
family, being questioned during an Army investigation into 
lesbian activity, being sexually harassed by an Army 
sergeant, assisting in saline abortion procedures, and 
working in an orthopedic unit where she saw patients who had 
lost their limbs.  She also described an incident in which an 
Army officer had pulled her toward him in an unsuccessful 
attempt to initiate sexual intercourse with her.

VA and private clinical records were associated with the 
veteran's claims folder in support of her claim.  These 
records, dated from November 1991 to April 1995 show that she 
was treated during this period for, inter alia, PTSD 
attributable to incest and physical abuse as a child.  

The veteran underwent VA psychiatric examination in June 
1998, at which she reported repeated childhood abuse and 
molestation.  She also claimed, inter alia, that she was 
raped by "two Army men in uniform" one month after her 
separation from service and that this episode had exacerbated 
her psychiatric symptoms.  She indicated that she 
particularly had difficulty being in the same room with men.  
The diagnoses included PTSD.  

In February 1999, a VA psychologist indicated that she had 
treated the veteran at the PTSD/Trauma Clinic at the 
Albuquerque VAMC since September 1996.  The psychologist 
indicated that, during that time, more details had emerged 
regarding her claimed in-service stressors.  Particularly, 
the psychologist indicated that only recently had the veteran 
revealed details regarding her "military traumas," which 
reportedly included treating soldiers who had lost limbs.  
The psychologist indicated that the veteran was totally 
unemployable due to PTSD.  She also noted that the veteran 
found it "very difficult to come to the VA because of 
triggers to her PTSD she encounters here (people in uniform, 
other military signs and emblems)."  

VA clinical records, dated from January to September 1999, 
show that the veteran was treated for several conditions 
during this period.  In January 1999, she claimed she had 
extreme difficulty coming to the VAMC as she was "very 
triggered" by active duty troops.  In February 1999, she 
reported greatly increased discomfort in coming to the VAMC.  
In March 1999, it was noted that she had been found crying in 
the hallway, claiming she had had a flashback to her rape 
after seeing some servicemen; however, she reportedly 
composed herself quickly.  

By October 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 70 percent rating, 
effective April 29, 1998.  In addition, the RO granted a 
total rating based on individual unemployability due to 
service-connected disability, effective April 29, 1998.

In November 1999, the veteran requested fee-basis treatment 
for psychotherapy, stating that she was unable to come to the 
VAMC due to flashbacks from Vietnam.  Later that month, the 
Chief of the Psychiatry Service reviewed her claim.  He noted 
that psychotherapy was available at the Albuquerque VAMC and 
that if the veteran found it too stressful to come to that 
facility, treatment was available to her at the Albuquerque 
Vet Center where trigger memories should not be an issue.  By 
November 1999 letter, the VAMC notified the veteran that her 
request for fee-basis authorization for psychiatric 
conditions had been denied on the basis that her medical 
needs could be met by the New Mexico VA Health Care System 
and the Vet Center Readjustment Counseling in Albuquerque.  

In December 1999, the veteran asked the medical staff to 
reconsider her claim.  She indicated that she was unable to 
receive effective therapy at the VAMC as she experienced 
frequent flashbacks, with increased anxiety and depression, 
when she had to visit that facility.  She argued that such 
symptoms were due to "being around a multitude of males," 
seeing males in uniform, and seeing patients.  She also 
claimed that because she was a military nurse in Vietnam, and 
because she had been raped by two enlisted men, "utilizing 
the Vet Center or any facility specifically for veterans will 
put me in an atmosphere/environment that historically has 
triggered me."  She emphasized that she wanted psychotherapy 
by a female of her choice.  

In December 1999, the veteran's claim was again reviewed.  
The Chief of the Psychiatry Service concluded that while the 
veteran's case was a difficult clinical situation, it did 
appear that she had received benefit from prior treatment 
with a female therapist at the Albuquerque VAMC.  He also 
noted that the issue of men in uniform was not a problem at 
the Vet Center.  

Later that month, the veteran disagreed with the VAMC's 
adverse decision and in April 2000, a Statement of the Case 
was issued.  In the Statement of the Case, it was noted that 
the Albuquerque VA Health Care System had female physicians, 
psychiatrists, psychologists, and trauma experts on staff to 
facilitate the veteran's ongoing treatment.  It was also 
noted that she had been receiving treatment there 
continuously since 1996.  

In the veteran's June 2000 substantive appeal, she again 
indicated that she had difficulty visiting the Albuquerque 
VAMC because she saw men in military uniform, patients with 
missing limbs, and received medical treatment from men.  She 
claimed that these stressors had caused her to increase her 
pain medication to the point that she no longer considered it 
safe to drive to the VAMC.  She noted that she had recently 
been involved in a motor vehicle accident which she felt had 
been caused, in part, by her "overmedication."  

By letter received in April 2000, a VA psychologist indicated 
that she had treated the veteran from September 1996 to 
February 1999 for PTSD.  She noted that one of the veteran's 
"major traumas" was being raped by two uniformed soldiers.  
She indicated that the veteran had had many experiences in 
coming to the VAMC in which she had been overwhelmed by panic 
and flashbacks on seeing the many active-duty soldiers who 
were present at the facility.  The psychologist also 
indicated that documentation of these episodes was included 
in the veteran's medical records.  The psychologist indicated 
that she had directly observed the veteran's high arousal and 
panic after finding her way to her office, triggered by 
seeing uniformed personnel.  She stated that they therefore 
began meeting on the first floor so the veteran did not have 
to ride the elevator with uniformed men.  Eventually, she 
indicated that they both decided that she was no longer 
benefiting from therapy at the VAMC due to the "highly 
anxiety-producing" environment she had to experience to 
attend her therapy sessions.  The therapist indicated that it 
was her opinion that the veteran's reactions to the VA campus 
were understandable due to prior trauma and constituted an 
impediment to her access to mental health care. 

In April 2000, the veteran's claim was again reviewed at the 
VAMC.  It was again noted that she could be seen by a female 
physician in a first floor office, and that she could park in 
the lot near that office.  It was noted that she should have 
rare triggers to PTSD memories in this situation.  It was 
also noted that VA had female psychiatrists, female sexual 
trauma experts, and a women's health clinic, all of whom were 
willing to make the necessary accommodations for her.  

II.  Law and Regulations

Under the applicable criteria, when VA facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographical inaccessibility or are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-VA facilities in order to 
furnish medical services to a veteran for the treatment of a 
service-connected disability or for a disability of a veteran 
who has a total disability permanent in nature from a 
service-connected disability.  38 U.S.C.A. § 
1703(a)(1)(A),(C).  

The Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic  
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  However, 
medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  See 38 C.F.R. § 20.101 
(2001).

Nonetheless, in Meakin v. West, 11, Vet. App. 183 (1998), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
determination relative to a claimant's eligibility for fee-
basis outpatient medical care was a matter within the Board's 
jurisdiction.  Specifically, the Court held that in 
determining whether a claimant would be entitled to fee-basis 
outpatient medical care, it must be established not only that 
the applicant is a veteran and that he or she seeks treatment 
for a service-connected disability, but also that VA 
facilities are either (1) geographically inaccessible, or (2) 
not capable of providing the care or services that the 
veteran requires.  With regard to the latter, the Court held 
that the determination of whether a VA facility was capable 
of furnishing specific care or services did not involve a 
medical determination as contemplated by 38 C.F.R. § 20.101.  
Id.  

III.  Analysis

As noted above, the veteran seeks fee-basis psychiatric care, 
claiming that she no longer benefits from her therapy at the 
Albuquerque VAMC because of its "highly anxiety-producing 
environment."  Specifically, she claims that she is exposed 
to severe stressors there (namely, men in uniform and 
veterans without limbs) which cause her panic and flashbacks 
and interfere with her therapy.  

In this case, the veteran's basic eligibility to receive some 
form of outpatient care through VA is not in dispute as she 
is service-connected for PTSD and she has a total disability 
rating permanent in nature from such disability.  38 U.S.C.A. 
§ 1703(a)(1).  Thus, the issue in this case is whether a VA 
facility is either (1) geographically inaccessible, or (2) 
not capable of providing the care or services that the 
veteran requires.  In either case, fee-basis treatment may be 
authorized.  

Here, the veteran does not contend that either the 
Albuquerque VAMC or the Vet Center is geographically 
inaccessible.  In fact, she is a resident of Albuquerque.  
Rather, she claims that such facilities are incapable of 
providing the treatment she requires as they are frequented 
by men, some of whom are in uniform, and others are amputees.  
She claims that such individuals trigger flashbacks of her 
stressors and prevent her from receiving the full benefit of 
her therapy sessions.  

Thus, the question for consideration is whether the 
Albuquerque VAMC and/or Vet Center have the capability of 
providing the medical care which the veteran requires.  The 
capability element pertains to a VA facility's ability to 
furnish a previously determined course of treatment.  Meakin, 
supra.  The Board notes that the veteran's treatment 
apparently involves regular psychotherapy.  The Chief of the 
Psychiatry has reviewed the veteran's claim on at least two 
occasions and has concluded that the Albuquerque VAMC and/or 
Vet Center is fully capable of providing such treatment for 
the veteran.  He noted that the VAMC is staffed and equipped 
to treat her PTSD and that such facility is willing to 
accommodate her concerns regarding her stressors.  

Here, the Board notes that the VA psychologist who treated 
the veteran from 1996 to 1999 indicated that she and the 
veteran both felt that she was no longer benefiting from 
therapy at the VAMC because of the anxiety-producing 
environment she had to experience in order to attend therapy 
sessions.  Specifically, it was noted that there were many 
men in uniform who caused the veteran to have trigger 
memories of her prior sexual assaults.  However, the Board 
notes that the VAMC has considered these assertions and 
concluded that treatment is available to the veteran at the 
Albuquerque Vet Center, where the issue of men in uniform is 
reportedly not a problem.  

While it is clear that the veteran would prefer to see a 
private therapist of her own choosing, the veteran's 
preference for private care does not negate the preponderance 
of the evidence which demonstrates that the Albuquerque VAMC 
and Vet Center are fully capable of providing the psychiatric 
care she requires for her PTSD.  The veteran may, of course, 
opt to use a private therapist if she arranges to pay for it 
herself, but VA is under no obligation to pay for such 
private treatment on a fee basis as there exists VA 
facilities fully capable of providing the needed services.  

In conclusion, the Board finds that the preponderance of the 
evidence demonstrates that the veteran does not satisfy the 
fee basis eligibility requirements concerning geographic 
accessibility and capability of the Albuquerque VA medical 
facilities.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for fee basis psychiatric treatment 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).


ORDER

Entitlement to fee-basis psychiatric care is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

